February 29, 2008


Mr. Carl J. Wilkerson
The Bush Firm
4025 Woodland Park Blvd, Suite 190
Arlington, TX 76013
Ms. Jennifer Bruch Hogan
Hogan & Hogan, L.L.P.
Two Houston Center
909 Fannin, Suite 2700
Houston, TX 77010-1018

RE:   Case Number:  06-0332
      Court of Appeals Number:  02-04-00335-CV
      Trial Court Number:  96-196247-02

Style:      GRIMES CONSTRUCTION, INC.
      v.
      GREAT AMERICAN LLOYDS INSURANCE COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.
      Pursuant to Texas Rule Appellate Procedure 59.1,  after  granting  the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and remands the case to the trial court.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie      |
|   |Robinson           |
|   |Mr. Thomas A.      |
|   |Wilder             |